Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “... determining, by the error resolving device, an error type for each of the one or more errors from predefined error types based on neuron activations and a code logic derived from the data segment, wherein determining the error type comprises labelling a new error type upon identification of a new error; assigning ... priorities to the one or more errors based on the determined error type of the corresponding error; arranging ... the one or more errors in a sequence of resolving based on the priorities assigned to the one or more errors; predicting, by the error resolving device, a solution for each of the one or more errors by fetching historical data within a database and provided by a user using a deep learning model ... mapping, by the error resolving device, the predicted solution with the solution provided by the user ... determining ... a deviation in the predicted solution from the solution provided by the user; re-training ... the deep learning model based on the deviation ... resolving, by the error resolving device, the one or more errors sequentially for generating an error free data segment based on the predicted solution ... and optimizing ... the error free data segment based on standard rules, using a machine learning model trained with a plurality of native languages, wherein optimizing comprises ...converting the pseudo code into at least one of the plurality of native languages using a transfer learning model ...,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Agogui et al., U.S. 2017/0286221 A1, teaches systems and methods for an error tolerance aware data retention scheme comprising a mapping of priorities to sectors, wherein data stream and metadata indicate retention priorities, and mapping segments having greater error tolerance to lower error retention priorities, but does not more particularly teach determining an error type for one or more errors from predefined error types based on neuron activations and a code logic derived from a data segment, including labelling new errors, assigning priorities to the errors and arranging them in a sequence for resolving based on the type and priority, predicting a solution for the errors using historical data and provided by a user using a deep learning model, mapping the predicted solution with the user-defined solution, determining a deviation between the solutions, re-training the model, and optimizing an error-free segment based on standard rules and a machine learning model trained with a plurality of native languages, comprising converting the error-free segment into pseudocode using at least one of the native languages using a transfer learning model;
S. Krishnan et al., "BoostClean: Automated Error Detection and Repair for Machine Learning," teaches automatically detecting and resolving violations of attribute value boundary requirements in the evaluation of errors across a broad set of domains, but does not more particularly teach determining an error type for one or more errors from predefined error types based on neuron activations and a code logic derived from a data segment, including labelling new errors, assigning priorities to the errors and arranging them in a sequence for resolving based on the type and priority, predicting a solution for the errors using historical data and provided by a user using a deep learning model, mapping the predicted solution with the user-defined solution, determining a deviation between the solutions, re-training the model, and optimizing an error-free segment based on standard rules and a machine learning model trained with a plurality of native languages, comprising converting the error-free segment into pseudocode using at least one of the native languages using a transfer learning model; and
Z. Wang and M. O’Boyle, "Machine Learning in Compiler Optimization," teaches methods and historical evaluation of means for machine-learning-based compiler optimization, but does not more particularly teach determining an error type for one or more errors from predefined error types based on neuron activations and a code logic derived from a data segment, including labelling new errors, assigning priorities to the errors and arranging them in a sequence for resolving based on the type and priority, predicting a solution for the errors using historical data and provided by a user using a deep learning model, mapping the predicted solution with the user-defined solution, determining a deviation between the solutions, re-training the model, and optimizing an error-free segment based on standard rules and a machine learning model trained with a plurality of native languages, comprising converting the error-free segment into pseudocode using at least one of the native languages using a transfer learning model.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 11 and 20 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-8 and 10 depend from claim 1 and claims 12-17 and 19 depend from claim 11, and are also allowable at least based on their dependence from allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191